Exhibit 10.80

REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of January 29,
2015, is made by and between Strategic Hotels & Resorts, Inc., a Maryland
corporation (the “Company”) and Ohana Holdings, L.L.C., a Delaware limited
liability company (the “Stockholder”).
  
W I T N E S S E T H
WHEREAS, pursuant to the terms of that certain purchase and sale agreement,
dated as of January 28, 2015, (the “Purchase and Sale Agreement”) by and among
the Stockholder, Laguna Beach Luxury Hotel LLC, a Delaware limited liability
company (“LBLH LLC” and together with the Stockholder, the “Ohana Parties”), the
Company and SHR MLB, LLC, a Delaware limited liability company (the “Purchaser”,
and together with the Company, the “SHR Parties”), the Purchaser has agreed to
acquire the Montage Laguna Beach resort located in Laguna Beach, California,
from LBLH LLC, and as partial consideration for such acquisition, the Company
has agreed to issue an aggregate of 7,347,539 shares (the “Shares”) of the
Company’s common stock, par value $0.01 per share (the “Common Stock”) to the
Stockholder, an affiliate of LBLH LLC (the “Transaction”); and
WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the SHR Parties’ and the Ohana Parties’ obligations to consummate the
Purchase and Sale Agreement and the transactions contemplated thereby.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, and for other consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:
Article I
Restrictions on Transfer of Restricted Securities.
1.1.    Certain Definitions. For purposes of this Agreement,
(a)    “Agreement” has the meaning set forth in the Preamble.
(b)    “Closing Date” means the closing date of the Transaction.
(c)    “Common Stock” has the meaning set forth in the Recitals.
(d)    “Company” has the meaning set forth in the Preamble.
(e)    “Effectiveness Period” has the meaning set forth in Section 3.1(b).
(f)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any similar federal statute and the rules and regulations thereunder, as in
effect from time to time.
(g)    “LBLH LLC” has the meaning set forth in the Recitals.

Page 1

--------------------------------------------------------------------------------



(h)    “Ohana Parties” has the meaning set forth in the Recitals.
(i)     “Person” means an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization or a government or department or agency thereof.
(j)    “Prospectus” means the prospectus or prospectuses included in a Shelf
Registration Statement, including any preliminary prospectus, and any such
prospectuses as amended or supplemented by any prospectus supplement, including
a prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by a Shelf Registration Statement and by
all other amendments and supplements to a prospectus, including post-effective
amendments, and, in each case, including all documents incorporated by reference
therein.
(k)    “Purchase and Sale Agreement” has the meaning set forth in the Recitals.
(l)    “Purchaser” has the meaning set forth in the Recitals.
(m)    “Registrable Securities” means (i) the Shares issued to the Stockholder
in connection with the Transaction and (ii) any equity securities of the Company
issued in respect of the shares described in clause (i), including without
limitation, pursuant to any stock dividend, stock split or recapitalization of
the Company. As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (a) they have been distributed to the
public pursuant to an offering registered under the Securities Act, (b) they
have been sold in compliance with Rule 144, (c) they have been repurchased by
the Company or any subsidiary thereof or (d) they may be sold pursuant to Rule
144 without the requirement for the Company to be in compliance with the current
public information required under Rule 144 and without volume or manner-of-sale
restrictions, as determined by the Company, in consultation with its counsel.
(n)    “Registration Expenses” has the meaning set forth in Section 3.3.
(o)    “Rule 144” means Rule 144 promulgated under the Securities Act, as may be
amended or interpreted from time to time, or any successor or similar rule as
may be enacted by the SEC from time to time.
(p)    “SEC” shall mean the United States Securities and Exchange Commission.
(q)    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.
(r)    “Selling Stockholder Information” with respect to the Stockholder, means
(i) its name, address, number of shares of Registrable Securities being offered
and the number of shares beneficially owned by the Stockholder (excluding any
percentages) which are required to appear in the table (and corresponding
footnotes) under the caption “Selling Stockholder” in the Prospectus and (ii)
any additional information about or pertaining to the Stockholder reasonably
requested by the Company which the Company believes, in good faith, is needed to
satisfy the Company’s disclosure requirements under the Securities Act with
respect to the Shelf Registration Statement.
(s)    “Shares” has the meaning set forth in the Recitals.

Page 2

--------------------------------------------------------------------------------



(t)    “Shelf Registration” shall mean a registration effected pursuant to
Section 3.1(a) hereof.
(u)    “Shelf Registration Statement” means a “shelf” registration statement of
the Company which covers all of the Registrable Securities, on any registration
form then available to the Company, under Rule 415 under the Securities Act, or
any successor or similar rule that may be adopted by the SEC, and all
amendments, supplements and replacements (if any, to the extent any prior such
registration statement expires) to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all documents incorporated by reference
therein. For the avoidance of doubt, “Shelf Registration Statement” includes any
prospectus supplement to an effective Automatic Shelf Registration Statement (as
such term is defined in Rule 405 of the Securities Act) that effects the resale
registration of the Registrable Securities provided that such prospectus
supplement shall only identify the Stockholder.
(v)    “SHR Parties” has the meaning set forth in the Recitals.
(w)    “Stockholder” has the meaning set forth in the Preamble.
(x)    “Suspension Period” has the meaning set forth in Section 3.2(a)(viii).
(y)    “Transaction” has the meaning set forth in the Recitals.
ARTICLE II    
Legends
2.1.    Securities Act Legend. Each certificate representing securities of the
Company will bear a legend substantially in the following form:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT SUCH REGISTRATION OR
THE DELIVERY TO THE ISSUER OF AN OPINION OF COUNSEL, OR IF PURSUANT TO RULE 144,
A WRITTEN STATEMENT, SATISFACTORY TO THE ISSUER, THAT SUCH DISPOSITION WILL NOT
REQUIRE REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS.”
ARTICLE III    
Registration
3.1.    Shelf Registration Statement.
(a)    Registration Requirement. As soon as reasonably practicable but not later
than the fifth business day after the Closing Date, the Company shall file with
the SEC a Shelf Registration Statement meeting the requirements of the
Securities Act and, unless such Shelf Registration Statement shall become
immediately effective, use commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the SEC. The Stockholder
shall not be entitled to include any of its Registrable Securities in any Shelf
Registration pursuant to this Agreement unless and until the Stockholder
furnishes

Page 3

--------------------------------------------------------------------------------



to the Company in writing, within 2 (two) business days after receipt of a
request therefor, the Selling Stockholder Information. The Stockholder agrees to
furnish to the Company all Selling Stockholder Information with respect to the
Stockholder necessary to make the Selling Stockholder Information previously
furnished to the Company by the Stockholder not materially misleading.
(b)    Effectiveness Requirement. The Company will use its commercially
reasonable efforts to keep the Shelf Registration Statement continuously
effective under the Securities Act until the earlier of (i) the first
anniversary of the Closing Date and (ii) such time when the Shares cease to be
Registrable Securities (the “Effectiveness Period”).
3.2.    Shelf Registration Procedures.
(a)    Company Obligations. In accordance with the registration obligations of
the Company under Sections 3.1 hereof, the Company will, as applicable:
(i)    file with the SEC a Shelf Registration Statement no later than the fifth
business day after the Closing Date and, unless such Shelf Registration
Statement shall become immediately effective, use commercially reasonable
efforts to cause such Shelf Registration Statement to be declared effective by
the SEC;
(ii)    as promptly as reasonably practicable, prepare and file with the SEC
such amendments or post-effective amendments to the Shelf Registration Statement
as may be necessary to keep the Shelf Registration Statement continuously
effective during the Effectiveness Period (except as otherwise set forth
herein); and cause the related Prospectus to be supplemented by any required
prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act;
(iii)    at least two (2) day prior to the filing of the Shelf Registration
Statement, or any Prospectus, amendment or supplement thereto, furnish a copy
thereof to the Stockholder or its counsel;
(iv)    deliver to the Stockholder, without charge, as many copies of the
Prospectus as it may reasonably request (the Company hereby consenting to the
use of each such Prospectus by the Stockholder in connection with the offering
and sale of the Registrable Securities covered by such Prospectus) and a
reasonable number of copies of the Shelf Registration Statement and any
post-effective amendments thereto and any supplements to the Prospectus,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits (including those incorporated by reference);
(v)    use commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as the Stockholder reasonably requests and keep such registration
or qualification effective during the Effectiveness Period, and do any and all
other acts and things that may be reasonably necessary or advisable to enable
the Stockholder to consummate the disposition in such jurisdictions of the
Registrable Securities covered by the Shelf Registration Statement; provided,
however, that the Company will not be required (i) to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this clause, (ii) to subject itself to taxation in any such
jurisdiction, (iii) to consent to general

Page 4

--------------------------------------------------------------------------------



service of process in any such jurisdiction or (iv) to comply with requirements
under so-called “fair, just and equitable standards” under state securities
laws;
(vi)    notify the Stockholder and its counsel (A) when the Shelf Registration
Statement covering such Registrable Securities has become effective and when any
post-effective amendments thereto become effective; (B) of any written request
by the SEC or any state securities authority for amendments and supplements to
such Shelf Registration Statement or Prospectus or for additional information
after such Shelf Registration Statement has become effective; and (C) of the
issuance or threatened issuance by the SEC or any state securities authority of
any stop order suspending the effectiveness of such Shelf Registration Statement
or the qualification of the Registrable Securities in any jurisdiction described
in Section 3.2(a)(v) hereof or the initiation of any proceedings for that
purpose;     
(vii)    file the reports required to be filed by it under the Securities Act
and the Exchange Act and the rules and regulations adopted by the SEC thereunder
to make available adequate current public information with respect to the
Company meeting the current public information requirements of Rule 144(c) under
the Securities Act, to the extent required to enable the Stockholder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144;
(viii)    notify the Stockholder, at any time that a prospectus covered by the
Shelf Registration Statement is required to be delivered under the Securities
Act, of the happening of any event of which it has knowledge and as a result of
which the prospectus included in the Shelf Registration Statement as then in
effect would include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing, and, at
the request of the Stockholder, the Company will promptly prepare a supplement
or amendment to such prospectus so that, as thereafter delivered to the
Stockholder, such prospectus, as so amended or supplemented, will not contain an
untrue statement of a material fact or omit to state any fact necessary to make
the statements therein not misleading in the light of the circumstances then
existing; provided, however, that at any time, upon written notice to the
Stockholder and for a period not to exceed ninety (90) days in the aggregate
during the Effectiveness Period (the “Suspension Period”), the Company may
suspend the use or effectiveness of a Shelf Registration Statement (and the
Stockholder hereby agrees not to offer or sell any Registrable Securities
pursuant to such registration statement during the Suspension Period) if the
Company reasonably believes that there is or may be in existence material
nonpublic information, developments or events (including, but not limited to, a
pending or contemplated merger or acquisition, disposition or other material
transaction or similar event) involving the Company, the failure of which to be
disclosed in the prospectus included in the registration statement could
constitute a material misstatement or omission. If so directed by the Company,
the Stockholder registering shares under any registration statement shall
(i) not offer to sell any Registrable Securities pursuant to any such
registration statement during the period in which the delay or suspension is in
effect after receiving notice of such delay or suspension (and, if required,
until the Stockholder receives copies of the supplemented or amended Prospectus)
and (ii) use commercially reasonable efforts to deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in the
Stockholder’s possession, of the Prospectus relating to such Registrable
Securities current at the time of receipt of such notice. The Company covenants
and agrees that it shall not deliver such notice with respect to the Suspension
Period unless Company

Page 5

--------------------------------------------------------------------------------



employees, officers and directors and any other holders of registration rights
with respect to the Company’s Common Stock are also prohibited by the Company
for the duration of such Suspension Period from effecting any public sales of
shares of Common Stock beneficially owned by them, if such holders of
registration rights sell pursuant to a registration statement;
(ix)    cooperate and assist in any filings required to be made with the
Financial Industry Regulatory Authority, Inc.;
(x)    cause all securities covered by such Shelf Registration Statement to be
listed on each securities exchange on which similar securities issued by the
Company are then listed and to be qualified for trading on each system on which
similar securities issued by the Company are from time to time qualified;
(xi)    provide a transfer agent and registrar for all securities covered by the
Shelf Registration Statement not later than the effective date of the Shelf
Registration Statement and thereafter maintain such a transfer agent and
registrar;
(xii)    take all such other actions as may be reasonably required to expedite
or facilitate the disposition of the securities covered by the Shelf
Registration Statement; and
(xiii)    take reasonable efforts to prevent the entry of any stop order
suspending the effectiveness of a registration statement, and upon the issuance
of any stop order suspending the effectiveness of a registration statement, or
of any order suspending or preventing the use of any related prospectus or
suspending the qualification of any securities included in the Shelf
Registration Statement for sale in any jurisdiction, the Company will use
commercially reasonable efforts promptly to obtain the withdrawal of such order.
(b)    Selling Stockholder Obligations. In addition to the other obligations of
the Stockholder contained herein, the Stockholder agrees that the Company may
require the Stockholder to furnish to it the Selling Stockholder Information and
any other information that may be required by the Staff of the SEC to be
included in the applicable Shelf Registration Statement, the Company may exclude
from such registration the Registrable Securities if the Stockholder fails to
furnish such information within two (2) business days after receiving such
request, and the Company shall have no obligation to register under the
Securities Act the Registrable Securities if the Stockholder fails to furnish
such information.
3.3.    Registration Expenses. The Company will pay the Registration Expenses in
connection with the Shelf Registration Statement. All other expenses will be
paid by the Stockholder, including, without limitation, any legal fees and
expenses of their counsel or other advisors and any underwriting discounts and
commissions and taxes of any kind (including without limitation, transfer taxes)
relating to any disposition, sale or transfer of Registrable Securities. The
term “Registration Expenses” means any and all expenses incident to the
Company’s performance of or compliance with this Agreement, including, without
limitation, all registration and filing fees, fees and expenses of compliance
with securities or blue sky laws, printing expenses, messenger and delivery
expenses, and fees and expenses of counsel for the Company.
3.4.    Indemnification; Contribution.
(a)    Indemnification by the Company. In connection with any Shelf Registration
Statement, the Company agrees to indemnify and hold harmless, to the full extent
permitted by law, the

Page 6

--------------------------------------------------------------------------------



Stockholder, its officers, directors, members, and employees and each Person who
controls the Stockholder (within the meaning of the Securities Act) against any
and all losses, claims, damages, liabilities, joint or several, together with
reasonable costs and expenses (including reasonable attorney’s fees), to which
such indemnified party may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages, or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of,
are based upon, are caused by, or result from (i) any untrue or alleged untrue
statement of material fact contained (A) in any such registration statement,
prospectus, or preliminary prospectus or any amendment thereof or supplement
thereto, or (B) in any application or other document or communication (in this
Section 3.4 collectively called an “application”) executed by or on behalf of
the Company or based upon written information furnished by or on behalf of the
Company filed in any jurisdiction in order to qualify any securities covered by
such registration statement under the “blue sky” or securities laws thereof,
(ii) any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein (in light of the
circumstances under which they were made in the case of any prospectus) not
misleading, or (iii) any violation or alleged violation by the Company in
connection with any offering under this Agreement of the federal securities
laws, any applicable state law or any rule or regulation promulgated under the
Securities Act, the Exchange Act or any applicable state securities law, and the
Company will reimburse the Stockholder and each such director, officer, member
and employee for any legal or any other expenses incurred by them in connection
with investigating or defending any such loss, claim, liability, action, or
proceeding; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage, liability (or action or
proceeding in respect thereof), or expense arises out of, is based upon, is
caused by, or results from an untrue statement or alleged untrue statement, or
omission or alleged omission, made in such registration statement, any such
prospectus or preliminary prospectus or any amendment or supplement thereto, or
in any application, in reliance upon, and in conformity with, written
information prepared and furnished to the Company by the Stockholder or other
indemnified party expressly for use therein or by the Stockholder’s failure to
deliver a copy of the registration statement or prospectus or any amendments or
supplements thereto after the Company has furnished the Stockholder with a
sufficient number of copies of the same; provided, further, that the
indemnification required by this Section 3.4(a) shall not apply to amounts paid
in settlement of any such loss, claim, damage, liability or expense if such
settlement is effected without the consent of the Company, which consent shall
not be unreasonably withheld. 
(b)    Indemnification by the Stockholder. In connection with any Shelf
Registration Statement, the Stockholder will furnish to the Company in writing
such information and affidavits as the Company reasonably requests for use in
connection with any such registration statement or prospectus and, to the full
extent permitted by law, will indemnify and hold harmless the Company, and each
of its directors, officers, agents retained in connection with the transactions
contemplated hereby, employees, and each other Person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities, joint or several, together with reasonable costs and expenses
(including reasonable attorney’s fees), to which such indemnified party may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages, or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of, are based upon, are caused by, or
result from (i) any untrue or alleged untrue statement of material fact
contained in the registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or in any application, (ii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in light of the circumstances under
which they were made in the case of any prospectus) not misleading, but only to
the extent that such untrue statement or omission is made in such registration
statement, any such prospectus or preliminary prospectus or any amendment or
supplement thereto, or in any application, in reliance upon and in conformity
with written information prepared and furnished to the Company by the
Stockholder expressly for use therein (including, for the avoidance of doubt,
the Selling Stockholder Information), or

Page 7

--------------------------------------------------------------------------------



(iii) any violation or alleged violation by the Stockholder in connection with
any offering under this Agreement of the federal securities laws, any applicable
state law or any rule or regulation promulgated under the Securities Act, the
Exchange Act or any applicable state securities law; provided, however, that the
liability of the Stockholder under this Section 3.4(b) shall be limited to the
net proceeds (before expenses) received by it from the sale of Registrable
Securities pursuant to such registration statement.
(c)    Conduct of Indemnification Proceedings. Promptly after receipt by an
indemnified party under this Section 3.4 of notice of the commencement of any
action, suit, proceeding, investigation or threat thereof made in writing for
which such indemnified party may make a claim under this Section 3.4, such
indemnified party shall deliver to the indemnifying party a written notice of
the commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel retained by the indemnifying party (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties); provided,
however, that such counsel shall be reasonably satisfactory to the indemnified
party. The failure to deliver written notice to the indemnifying party within a
reasonable time following the commencement of any such action, if it prejudices
or results in forfeiture of rights or defenses, shall relieve such indemnifying
party of any liability to the indemnified party under this Section 3.4, to the
extent of any damage directly suffered by the indemnifying party as a result
thereof. Any fees and expenses incurred by the indemnified party (including any
fees and expenses incurred in connection with investigating or preparing to
defend such action or proceeding) shall be paid to the indemnified party, as
incurred, within thirty (30) days of written notice thereof to the indemnifying
party. Any such indemnified party shall have the right to employ separate
counsel in any such action, claim or proceeding and to participate in the
defense thereof, but the fees and expenses of such counsel shall be the expenses
of such indemnified party unless (i) the indemnifying party has agreed to pay
such fees and expenses, (ii) the indemnifying party shall have failed to
promptly assume the defense of such action, claim or proceeding or (iii) the
named parties to any such action, claim or proceeding (including any impleaded
parties) include both such indemnified party and the indemnifying party, and
such indemnified party shall have been advised by counsel that there may be one
or more legal defenses available to it which are different from or in addition
to those available to the indemnifying party (in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such action, claim or
proceeding on behalf of such indemnified party, it being understood, however,
that the indemnifying party shall not, in connection with any one such action,
claim or proceeding or separate but substantially similar or related actions,
claims or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one additional firm of attorneys (together with appropriate local
counsel) at any time for all such indemnified parties. No indemnifying party
shall be liable to an indemnified party for any settlement of any action,
proceeding or claim without the written consent of the indemnifying party, which
consent shall not be unreasonably withheld.
(d)    Contribution. If the indemnification required by this Section 3.4 from
the indemnifying party is unavailable to an indemnified party hereunder in
respect of any losses, claims, damages, liabilities or expenses referred to in
this Section 3.4:
(i)    The indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as

Page 8

--------------------------------------------------------------------------------



any other relevant equitable considerations. The relative fault of such
indemnifying party and indemnified parties shall be determined by reference to,
among other things, whether any action has been committed by, or relates to
information supplied by, such indemnifying party or indemnified parties, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in
Section 3.4(a) and Section 3.4(b), any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding. Notwithstanding the foregoing, the liability of the Stockholder
under this Section 3.4(d) shall be limited to the net proceeds (before expenses)
received by it from the sale of securities pursuant to the applicable
registration statement.
(ii)    The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 3.4(d) were determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in Section 3.4(d)(i). No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
(e)    Full Indemnification. If indemnification is available under this
Section 3.4, the indemnifying parties shall indemnify each indemnified party to
the full extent provided in this Section 3.4 without regard to the relative
fault of such indemnifying party or indemnified party or any other equitable
consideration referred to in Section 3.4(d)(i) hereof.
(f)    Survival. The obligations of the Company and the Stockholder under this
Section 3.4 shall survive the completion of any offering of securities pursuant
to a registration statement under this Agreement, and otherwise.
ARTICLE IV    
Miscellaneous Provisions.
4.1.    Termination. Notwithstanding anything to the contrary set forth herein,
this Agreement will terminate and be of no further force or effect (except as
provided and contemplated in Sections 3.3, 3.4 and Article IV) upon the
expiration of the Effectiveness Period.
4.2.    Notices. Any notice, request, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given: (a) on the date established by the sender as having been
delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next business day, or (d)
on the fifth business day after the date mailed, by certified or registered
mail, return receipt requested, postage prepaid. Such communications, to be
valid, must be addressed as follows:
If to the Company:    Strategic Hotels & Resorts, Inc.
200 West Madison Street, Suite 1700
Chicago, IL 60606
Attn: General Counsel
Facsimile: (312) 658-5799

Page 9

--------------------------------------------------------------------------------



with a copy (which will not constitute notice) to:


Paul Hastings LLP
75 East 55th Street
New York, New York 10022
Attn: Yariv Katz, Esq.


If to the Stockholder:
To the address for the Stockholder on the books and records of the Company as
the same may be changed from time to time by notice from such Stockholder to the
Company in accordance with this Section 4.2.

with a copy (which will not constitute notice) to:


Dentons US, LLP
2398 E. Camelback Road, Suite 850
Phoenix, Arizona 85016
Attention: Richard F. Ross, Esq.


4.3.    No Third Party Beneficiaries. Nothing in this Agreement will create,
confer or be deemed to create or confer any third party beneficiary rights in
any person or other legal entity not party to this Agreement.
4.4.    Assignment. The rights and obligations of the Stockholder pursuant to
this Agreement are not assignable. Any attempted assignment of such rights and
obligations in violation of this Section 4.4 will be null and void. The
provisions of this Agreement will be binding upon and inure to the benefit of
the parties and their respective successors.
4.5.    Amendment. No amendment, modification or supplement of or to this
Agreement will be effective unless made in writing and signed by the Company and
the Stockholder.
4.6.    Waivers. No waiver of any provision of this Agreement, or consent to any
departure from its terms, will be effective unless made in writing and signed by
the party giving such waiver or consent. No action (other than a waiver) taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any party, will be deemed to constitute a waiver, by the party
taking such action, of the other party’s compliance with any covenant or
agreement contained in this Agreement. No delay or omission on the part of any
party in exercising any right or remedy under this Agreement will operate as a
waiver thereof or of any other right or remedy. No waiver by any party of any
right or remedy under this Agreement on any one occasion will be deemed a bar to
or waiver of the same or any other right or remedy on any future occasion. No
partial exercise of any right or remedy under this Agreement by any party will
preclude any further exercise thereof or the exercise of any other right or
remedy.
4.7.    Further Assurances. Each party to this Agreement hereby covenants and
agrees, without the necessity of any further consideration, to execute and
deliver any and all such further documents and take any and all such other
actions as may be reasonably necessary or appropriate to carry out the intent
and purposes of this Agreement.

Page 10

--------------------------------------------------------------------------------



4.8.    Interpretation.
(a)    The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term and vice
versa, and words denoting either gender shall include both genders as the
context requires. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.
(b)    The terms “hereof”, “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.
(c)    When a reference is made in this Agreement to an Article or Section, such
reference is to an Article or Section of this Agreement unless otherwise
specified.
(d)    The words “include”, “includes”, and “including” when used in this
Agreement shall be deemed to be followed by the words “without limitation”,
unless otherwise specified.
(e)    A reference to any party to this Agreement or any other agreement or
document shall include such party’s predecessors, successors and permitted
assigns.
(f)    Reference to any “law” means such law as amended, modified, codified,
replaced or reenacted, and all rules and regulations promulgated thereunder.
(g)    The parties have participated jointly in the negotiation and drafting of
this Agreement. Any rule of construction or interpretation otherwise requiring
this Agreement to be construed or interpreted against any party by virtue of the
authorship of this Agreement shall not apply to the construction and
interpretation hereof.
4.9.    Severability. Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
4.10.    Business Days. If the last or appointed day for the taking of any
action required under this Agreement, or the expiration of any right granted in
this Agreement, is a Saturday, Sunday or legal holiday in the State of Delaware,
then such action may be taken or such right may be exercised on the next
succeeding day that is not a Saturday, Sunday or legal holiday in the State of
Delaware.
4.11.    Entire Agreement. This Agreement represents, and is intended to be, a
complete statement of all of the terms and the arrangements between the Company
and the Stockholder with respect to the matters provided for herein, supersedes
any and all previous oral or written and all contemporaneous oral agreements,
understandings, negotiations and discussions between the Company and the
Stockholder with respect to those matters.
4.12.    Remedies. All remedies under this Agreement are cumulative and are not
exclusive of any other remedies provided by applicable law. The parties agree
and acknowledge that money damages may not be an adequate remedy for any breach
by a party of the provisions of this Agreement and that the any party may in its
sole discretion apply to a court of law or equity of competent jurisdiction
(without posting

Page 11

--------------------------------------------------------------------------------



any bond or other security) for specific performance and for other injunctive
relief to enforce or prevent violation of the provisions of this Agreement.
4.13.    Governing Law. This Agreement shall be governed by and interpreted and
enforced in accordance with the laws of the State of New York, without giving
effect to any choice of law or conflict of laws rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York.
4.14.    Counterparts. This Agreement may be executed in counterparts, and any
party hereto may execute such counterpart, each of which when executed and
delivered shall be deemed to be an original and both of which counterparts taken
together shall constitute but one and the same instrument. This Agreement shall
become effective when all parties hereto shall have received a counterpart
hereof signed by the other parties hereto. The parties agree that the delivery
of this Agreement may be effected by means of an exchange of facsimile
signatures with original copies to follow by mail or courier service.
* * * Remainder of Page Intentionally Left Blank * * *



Page 12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date and year first written above.
STRATEGIC HOTELS & RESORTS, INC.
By:    /s/ Jonathan P. Stanner
Name:    Jonathan P. Stanner
Title:    SVP, Capital Markets, Acquisitions & Treasurer
OHANA HOLDINGS, L.L.C.




By:    /s/ G. Christopher Smith
Name:    G. Christopher Smith
Title:    Vice President


